Dismissed and Memorandum Opinion filed December 2, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01117-CR
____________
 
PIERCE COOK, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 997333
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to aggravated robbery,
pursuant to an agreement to “cap” punishment at twenty years in prison.  On May
6, 2005, the trial court sentenced appellant to confinement for twenty years in
the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant had no right to
appeal, this court dismissed the appeal.  See Cook v. State, 2005 WL
2674966, No. 14-05-00941-CR (Tex. App.—Houston [14th Dist.] Oct. 20, 2005, no
pet.) (not designated for publication).  
On October 20, 2010, appellant filed “motion for an appeal,”
which was treated as a notice of appeal and assigned to this court.  This court
lacks jurisdiction to consider a second appeal from this final conviction.  The
exclusive post-conviction remedy in final felony convictions in Texas courts is
through a writ of habeas corpus pursuant to article 11.07 of the Texas Code of
Criminal Procedure.  Ater v. Eighth Court of Appeals, 802 S.W.2d 241 
(Tex. Crim. App. 1991). 
In the absence of a timely notice of appeal in compliance
with Texas Rule of Appellate Procedure 26, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  Under the circumstances presented
here, we can take no action other than to dismiss the appeal.  See id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Seymore, Boyce and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).